Exhibit 10.304

THE CHARLES SCHWAB CORPORATION

DEFERRED COMPENSATION PLAN II

(Effective December 9, 2004)

(Amended and Restated December 12, 2007)

 

 

Table of Contents

 

ARTICLE 1:

  

PURPOSE

   1

1.1

   Establishment of the Plan    1

1.2

   Purpose of the Plan    1

ARTICLE 2:

  

DEFINITIONS

   1

2.1

   Definitions    1

2.2

   Gender and Number    3

ARTICLE 3:

  

ADMINISTRATION

   3

3.1

   Committee and Administrator    3

ARTICLE 4:

  

PARTICIPANTS

   3

4.1

   Participants    3

ARTICLE 5:

  

DEFERRALS

   3

5.1

   Salary Deferrals    3

5.2

   Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation    4

5.3

   Timing of Elections    4

5.4

   Deferral Procedures    4

5.5

   Election of Time and Manner of Payment    5

5.6

   Accounts and Earnings    6

5.7

   Maintenance of Accounts    7

5.8

   Change in Control    7

5.9

   Payment of Deferred Amounts    8

5.10

   Payment on Certain Events    9

ARTICLE 6:

  

GENERAL PROVISIONS

   9

6.1

   Unfunded Obligation    9

6.2

   Informal Funding Vehicles    9

6.3

   Beneficiary    9

6.4

   Incapacity of Participant or Beneficiary    10

6.5

   Nonassignment    10

6.6

   No Right to Continued Employment    10

6.7

   Tax Withholding    10

6.8

   Claims Procedure and Arbitration    11

6.9

   Termination and Amendment    11

6.10

   Applicable Law    12

ARTICLE 7:

  

EXECUTION

   12



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

DEFERRED COMPENSATION PLAN II

ARTICLE 1: PURPOSE

 

  1.1 Establishment of the Plan.

Effective as of December 9, 2004, The Charles Schwab Corporation (hereinafter,
the “Company”) hereby establishes The Charles Schwab Corporation Deferred
Compensation Plan II (the “Plan”), as set forth in this document. This Plan
shall apply to cash compensation that is earned, deferred and accrued by
eligible Participants after December 31, 2004.

 

  1.2 Purpose of the Plan.

The Plan permits participating employees to defer the payment of certain cash
compensation that they may earn. The opportunity to elect such deferrals is
provided in order to help the Company attract and retain key employees. This
Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. It is accordingly intended to be exempt from the participation,
vesting, funding, and fiduciary requirements set forth in Title I of the
Employee Retirement Income Security Act of 1974. The Plan also is intended to
meet the requirements of section 409A of the Internal Revenue Code of 1986 and
is to be construed in accordance with that section and any regulatory guidance
issued thereunder.

ARTICLE 2: DEFINITIONS

 

  2.1 Definitions.

The following definitions are in addition to any other definitions set forth
elsewhere in the Plan. Whenever used in the Plan, the capitalized terms in this
Section 2.1 shall have the meanings set forth below unless otherwise required by
the context in which they are used:

(a) “Administrator” the administrator described in Section 3.1 that is selected
by the Committee to assist in the administration of the Plan.

(b) “Beneficiary” means a person entitled to receive any payments that remain to
be paid after a Participant’s death, as determined under Section 6.3.

(c) “Board” means the Board of Directors of the Company.

(d) “Company” means The Charles Schwab Corporation, a Delaware corporation.

(e) “Category 1 Participant” and “Category 2 Participant” each refer to a
specific Participant group and have the meaning set forth in Section 4.1.

(f) “Committee” means the Compensation Committee of the Board.

(g) “Deferral Account” means the account representing deferrals of cash
compensation, plus investment adjustments, as described in Sections 5.6 and 5.7.

(h) “Disability” means a condition such that an individual (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement

 

1



--------------------------------------------------------------------------------

benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company or its Subsidiaries.

(i) “Participant” means any employee who meets the eligibility requirements of
the Plan, as set forth in Article 4, and includes, where appropriate to the
context, any former employee who is entitled to payments under this Plan.

(j) “Plan” means The Charles Schwab Corporation Deferred Compensation Plan II,
as in effect from time to time.

(k) “Plan Year” means the calendar year.

(l) “Retirement” shall mean: a Separation from Service with respect to the
Company and its Subsidiaries for any reason other than death at any time after
the Participant has attained age fifty (50), but only if, at the time of such
termination, the Participant has been credited with at least seven (7) Years of
Service.

For purpose of this subparagraph (l), the term “Years of Service” shall have the
same meaning given to it under the SchwabPlan Retirement Savings and Investment
Plan (or any successor plan).

(m) “Separation from Service” means termination of employment with the Company,
other than by reason of death.

(i) A Participant shall not be deemed to have Separated from Service if the
Participant continues to provide services to the Company in a capacity other
than as an employee and if the former employee is providing services at an
annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period).

(ii) A Participant shall be deemed to have Separated from Service if a
Participant’s service with the Company is reduced to an annual rate that is less
than twenty percent (20%) of the services rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period).

(n) “Specified Employee” means a “specified employee” within the meaning of
section 409A of the Code.

(o) “Subsidiary” means a corporation or other business entity in which the
Company owns, directly or indirectly, securities with more than 80 percent of
the total voting power.

(p) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in section
152(a) of the Code); (ii) loss of the Participant’s property due to casualty; or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined in the
sole discretion of the Administrator in accordance with section 409A of the
Code.

(q) “Valuation Date” means each December 31 and any other date designated from
time to time by the Committee for the purpose of determining the value of a
Participant’s Deferral Account balance pursuant to Section 5.6.

 

2



--------------------------------------------------------------------------------

  2.2 Gender and Number.

Except when otherwise indicated by the context, any masculine or feminine
terminology shall also include the neuter and other gender, and the use of any
term in the singular or plural shall also include the opposite number.

ARTICLE 3: ADMINISTRATION

 

  3.1 Committee and Administrator.

The Committee shall administer the Plan and may select one or more persons to
serve as the Administrator. The Administrator shall perform such administrative
functions as the Committee may delegate to it from time to time. Any person
selected to serve as the Administrator may, but need not, be a Committee member
or an officer or employee of the Company. However, if a person serving as
Administrator or a member of the Committee is a Participant, such person may not
vote on a matter affecting his or her interest as a Participant. The Committee
shall have discretionary authority to construe and interpret the Plan provisions
and resolve any ambiguities thereunder; to prescribe, amend, and rescind
administrative rules relating to the Plan; to select the employees who may
participate and to terminate the future participation of any such employees; to
determine eligibility for benefits under the Plan; and to take all other actions
that are necessary or appropriate for the administration of the Plan. Such
interpretations, rules, and actions of the Committee shall be final and binding
upon all concerned and, in the event of judicial review, shall be entitled to
the maximum deference allowable by law. Where the Committee has delegated its
responsibility for matters of interpretation and Plan administration to the
Administrator, the actions of the Administrator shall constitute actions of the
Committee.

ARTICLE 4: PARTICIPANTS

 

  4.1 Participants.

Officers and other key employees of the Company and each of its Subsidiaries
shall be eligible to participate in this Plan upon selection by the
Administrator. To be nominated for participation, an employee must be a member
of a select group of management or highly compensated employees. Directors of
the Company who are full-time employees of the Company shall be eligible to
participate in the Plan. Participating employees of the Company in the position
of Executive Vice President or above shall be “Category 1 Participants.” All
other participating employees shall be “Category 2 Participants.”

ARTICLE 5: DEFERRALS

 

  5.1 Salary Deferrals.

Each Category 2 Participant selected under Section 4.1 may elect to defer up to
50 percent of his or her regular base salary (subject to the provisions of this
Article V). Any such election must be made by entering into a deferred
compensation agreement with the employer in accordance with procedures
established by the Administrator on or before the applicable deadline under
Section 5.3 for the election period during which the services for which the
deferred salary is to be earned are performed. For this purpose, the election
period shall be the Plan Year; provided, however, that during periods in which
the Plan is not in effect for a full Plan Year or an employee is not a
Participant for a full Plan Year, the election period shall be the portion of
the Plan Year during which the Plan is in effect, the employee is an eligible
Participant, and begin after the effective date of the Participant’s election to
defer compensation. Notwithstanding the foregoing, a person who is not a
Participant at the beginning of a Plan Year shall not be allowed to elect a

 

3



--------------------------------------------------------------------------------

deferral of compensation that takes effect during that year unless the
requirements under Section 5.3(b) are met. Salary deferrals that have been
elected shall occur throughout the election period in equal increments for each
payroll period.

 

  5.2 Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation.

Each Category 1 Participant and each Category 2 Participant may elect to defer
all or any portion (subject to the provisions of this Article 5) of (a) his or
her commissions (if permitted by the Administrator for the applicable Plan
Year); and (b) any amount that he or she subsequently earns under an annual cash
bonus program and/or a long-term cash incentive compensation program of the
Company or a participating Subsidiary. Any such election must be made by
entering into a deferred compensation agreement with the employer in accordance
with procedures established by the Administrator on or before the applicable
deadline under Section 5.3. Rules similar to those in Section 5.1 shall apply in
cases where the Plan is not in existence or an employee is not a Participant for
the full period in which an annual cash bonus, commission or long-term incentive
compensation award is earned.

 

  5.3 Timing of Elections.

(a) Except as otherwise provided under subparagraph (b) or (c) below,
compensation for services performed during a Plan Year may be deferred at the
Participant’s election only if the election to defer such compensation is made
not later than the close of the preceding Plan Year or, if permitted by the
Administrator in its sole discretion, at such other time permitted under the
Code.

(b) In the case of the first Plan Year in which a Participant becomes eligible
to participate in the Plan, the Administrator may, in its sole discretion,
provide that the Participant may make an election to defer compensation for
services to be performed subsequent to the election provided that such election
is made not later than 30 days after the date the Participant becomes eligible
to participate in the Plan.

(c) In the case of “performance-based compensation” within the meaning of
section 409A of the Code that is based on services performed over a period of at
least 12 months, the Administrator may, in its sole discretion, provide that the
Participant may make an election to defer such performance-based compensation
provided that such election is made not later than 6 months before the end of
such performance period.

 

  5.4 Deferral Procedures.

Subject to Section 5.3, Participants eligible to elect salary deferrals under
Section 5.1 shall have an opportunity to do so with respect to each Plan Year.
Participants eligible to elect deferrals under Section 5.2 shall have a separate
opportunity to do so for each (a) cash bonus under an annual bonus program;
(b) cash bonus or incentive payment under a long-term incentive plan; and (c) if
permitted by the Administrator, commission that they may earn. The Administrator
shall specify the rules for the deferrals that may be elected. If a deferral is
elected, the election shall be irrevocable with respect to the particular
compensation that is subject to the election after the deadline for such
deferrals as set forth in Section 5.3. Deferral elections shall be made on a
form prescribed by the Committee or the Administrator. As provided in
Section 6.7, any deferral is subject to appropriate tax withholding measures and
may be reduced to satisfy tax withholding requirements.

 

4



--------------------------------------------------------------------------------

  5.5 Election of Time and Manner of Payment.

(a) At the time a Participant makes a deferral election under Section 5.1 or
5.2, the Participant shall also designate the manner of payment and the date on
which payments from his or her Deferral Account shall begin. Subject to
Section 5.5(b), a Participant may elect from among the following options:

(i) a lump sum payable by the end of the month of February of any year that the
Participant specifies;

(ii) a lump sum payable by the end of the month of February in the year
immediately following the Participant’s Retirement;

(iii) a series of annual installments, commencing in any year selected by the
Participant and payable each year on or before the end of February, over a
period of four years; or

(iv) a series of annual installments, commencing in the year following the
Participant’s Retirement and payable each year on or before the end of February,
over a period of five, ten, or fifteen years, as designated by the Participant.

Notwithstanding the terms of a Participant’s election regarding the manner and
date of payment, if a Participant incurs a Separation from Service for any
reason other than Retirement, the payment of the Participant’s entire Deferral
Account, including any unpaid installments pursuant to subparagraph (iii) above,
shall be made in a single lump sum by the end of February next following the
year of the Participant’s Separation from Service; provided, however, in the
case of a Specified Employee who incurs a Separation from Service on or after
August 1 of a Plan Year, such payment shall be made no earlier than the end of
the month of August next following the year of the Participant’s Separation from
Service.

Any election of a specified payment date pursuant to subparagraphs (i) or (iii),
above, shall be subject to any restrictions that the Committee may, in its sole
discretion, choose to establish in order to limit the number of different
payment dates that a Participant may have in effect at one time.

(b) Notwithstanding anything to the contrary in this Plan, except as otherwise
permitted under section 409A of the Code, a Participant’s Deferral Account shall
not be distributed earlier than (i) Separation from Service or, in the case of a
Specified Employee, the date that is at least six (6) months after Separation
from Service; (ii) Disability; (iii) death; (iv) the specified time or schedule
elected under Section 5.5(a)(i) or (iii); (v) to the extent permitted under
section 409A of the Code and any regulatory guidance promulgated thereunder, a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company; or (vi) the occurrence of
an Unforeseeable Emergency.

(c) The acceleration of the time or schedule of any payment under the Plan shall
not be permitted unless permitted by the Administrator in accordance with the
requirements of section 409A of the Code and any regulatory guidance promulgated
thereunder. An election made in accordance with Section 5.5(a)(ii) or (iv) to
receive a distribution of a Deferral Account in a lump sum or installments
following Retirement shall be irrevocable. However, in accordance with the
procedures established by the Administrator, a Participant may elect to delay
(but not accelerate) the timing or change the form of Payment elected pursuant
to Section 5.5(a)(i) or (iii) provided that (i) the election shall not take
effect until at least 12 months after the date on which the election is made;
(ii) the first payment with respect to which such election is made is deferred
for a period of not less than five years from the date such payment

 

5



--------------------------------------------------------------------------------

would otherwise have been made ; and (iii) the election shall be made at least
12 months prior to the date of the first scheduled payment.

(d) If payment is due in the form of a lump sum, the payment shall equal the
balance of the Deferral Account being paid, determined as of the Valuation Date
coincident with or immediately preceding the payment date. If payment is due in
the form of installments, the amount of each installment payment shall be equal
to the quotient determined by dividing (i) the value of the portion of the
Deferral Account to which the installment payment election applies (determined
as of the Valuation Date coincident with or immediately preceding the date the
payment is to be made), by (ii) the number of years over which the installment
payments are to be made, less the number of years in which prior payments
attributable to such installment payment election have been made. For purposes
of the Plan, installment payments shall be treated as a single distribution
under section 409A of the Code.

(e) Notwithstanding the foregoing, however, if earnings or losses or any other
amounts credited to a Participant’s Deferral Account are not considered
performance-based compensation, within the meaning of section 162(m) of the
Code, and do not otherwise meet the conditions under the Code allowing the
Company and its Subsidiaries to receive a federal income tax deduction for such
amounts upon paying them at the time provided under the Participant’s election,
the payment of such amounts, to the extent in excess of the amount that would be
currently tax deductible, shall automatically be deferred until the earliest
year that the payment can be deducted, to the extent such deferral is permitted
under section 409A of the Code.

 

  5.6 Accounts and Earnings.

The Company shall establish a Deferral Account for each Participant who has
elected a deferral under Section 5.1 or 5.2 above, and its accounting records
for the Plan with respect to each such Participant shall include a separate
Deferral Account or subaccount for each deferral election of the Participant
that could cause a payment made at a different time or in a different form from
other payments of deferrals elected by the same Participant. Each Deferral
Account balance shall reflect the Company’s obligation to pay a deferred amount
to a Participant or Beneficiary as provided in this Article 5. Under procedures
approved by the Committee and communicated to Participants, a Participant’s
Deferral Account balance shall be increased periodically (not less frequently
than annually) to reflect an assumed earnings increment, based on an interest
rate or other benchmark selected by the Committee and in effect at the time.
Until the time for determining the amount to be paid to the Participant or
Beneficiary, such assumed earnings shall accrue from each Valuation Date on the
Deferral Account balance as of that date and shall be credited to the account as
of the next Valuation Date. The rate of earnings may, but need not, be
determined with reference to the actual rate of earnings on assets held under
any existing grantor trust or other informal funding vehicle that is in effect
pursuant to Section 6.2. Any method of crediting earnings that is followed from
time to time may, with reasonable advance notice to affected Participants, be
revoked or revised prospectively as of the beginning of any new Plan Year.
Earnings that have been credited for any Plan Year, like deferred amounts that
have been previously credited to a Participant, shall not be reduced or
eliminated retroactively unless they were credited in error. The crediting of
assumed earnings shall not mean that any deferred compensation promise to a
Participant is secured by particular investment assets or that the Participant
is actually earning interest or any other form of investment income under the
Plan. Consistent with the foregoing authority to exercise flexibility in
establishing a method for crediting assumed earnings on account balances, the
Committee may, but need not, consult with Participants about their investment
preferences and may, but need not, institute a program of assumed earnings that
tracks the investment performance in a Participant’s qualified defined

 

6



--------------------------------------------------------------------------------

contribution plan account or in an assumed participant-directed investment
arrangement.

 

  5.7 Maintenance of Accounts.

The Accounts of each Participant shall be entered on the books of the Company
and shall represent a liability, payable when due under this Plan, out of the
general assets of the Company. Prior to benefits becoming due hereunder, the
Company shall expense the liability for such accounts in accordance with
policies determined appropriate by the Company’s auditors. Except to the extent
provided pursuant to the second paragraph of this Section 5.7, the Accounts
created for a Participant by the Company shall not be funded by a trust or an
insurance contract; nor shall any assets of the Company be segregated or
identified to such account; nor shall any property or assets of the Company be
pledged, encumbered, or otherwise subjected to a lien or security interest for
payment of benefits hereunder.

Notwithstanding that the amounts to be paid hereunder to Participants constitute
an unfunded obligation of the Company, the Company may direct that an amount
equal to any portion of the Accounts shall be invested by the Company as the
Company, in its sole discretion, shall determine. The Committee may in its sole
discretion determine that all or any portion of an amount equal to the Accounts
shall be paid into one or more grantor trusts that may be established by the
Company for the purpose of providing a potential source of funds to pay Plan
benefits. The Company may designate an investment advisor to direct the
investment of funds that may be used to pay benefits, including the investment
of the assets of any grantor trusts hereunder.

 

  5.8 Change in Control.

In the event of a Change in Control (as defined below), the following rules
shall apply:

(a) All Participants shall continue to have a fully vested, non-forfeitable
interest in their Deferral Accounts.

(b) To the extent permitted under section 409A of the Code and any regulatory
guidance issued thereunder, deferrals of amounts for the year that includes the
Change in Control shall cease beginning with the first payroll period that
follows the Change in Control.

(c) A special allocation of earnings on all Deferral Accounts shall be made
under Section 5.6 as of the date of the Change in Control (such that the date of
the Change in Control is a Valuation Date) on a basis no less favorable to
Participants than the method being followed prior to the Change in Control.

(d) To the extent permitted under section 409A of the Code and any regulatory
guidance issued thereunder and not withstanding any election made pursuant to
Section 5.5(a), the unpaid balance of a Participant’s Deferral Account,
including any unpaid installments, shall be distributed in a cash lump sum no
later than 30 days following the Change in Control and, except as provided in
Section 5.5 with respect to installment payments in progress, shall be in an
amount equal to the full Deferral Account balance, as adjusted pursuant to
subparagraph (c) above, as of the date of the Change in Control.

(e) Subject to section 409A and any regulatory guidance promulgated thereunder,
nothing in this Plan shall prevent a Participant from enforcing any rules in a
contract or another plan of the Company or any Subsidiary concerning the method
of determining the amount of a bonus, incentive compensation, or other form of
compensation to which a Participant may become entitled following

 

7



--------------------------------------------------------------------------------

a change in control, or the time at which that compensation is to be paid in the
event of a change in control.

For purposes of this Plan, a “Change in Control” means any of the Following but
only to the extent that such change in control transaction is a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as defined in the regulations
promulgated under section 409A of the Code:

(1) Any “person” who, alone or together with all “affiliates” and “associates”
of such person, is or becomes (A) an “acquiring person” or (B) the “beneficial
owner” of 35% of the outstanding voting securities of the Company (the terms
“acquiring person”, “person”, “affiliates”, “associates” and “beneficial owner”
are used as such terms are used in the Securities Exchange Act of 1934 and the
General Rules and Regulations thereunder); provided, however, that a “Change in
Control” shall not be deemed to have occurred if such “person” is Charles R.
Schwab, the Company, any subsidiary or any employee benefit plan or employee
stock plan of the Company or of any Subsidiary, or any trust or other entity
organized, established or holding shares of such voting securities by, for or
pursuant to, the terms of any such plan; or

(2) Individuals who at the beginning of any one year period constitute the Board
cease for any reason, during such period, to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company’s
Shareholders, of each new Board Member was approved by a vote of a majority of
the Board members then still in office who were Board members at the beginning
of such one year period; or

(3) Approval by the shareholders of the Company of:

(A) the sale or transfer of substantially all of the Company’s business and/or
assets to a person or entity which is not a “subsidiary” (any corporation or
other entity a majority or more of whose outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company); or

(B) an agreement to merge or consolidate, or otherwise reorganize, with one or
more entities which are not subsidiaries (as defined in (B) above), as a result
of which less than 50% of the outstanding voting securities of the surviving or
resulting entity are, or are to be, owned by former shareholders of the Company.

A Change in Control shall occur on the first day on which any of the preceding
conditions has been satisfied. However, notwithstanding the foregoing, this
Section 5.8 shall not apply to any Participant who alone or together with one or
more other persons acting as a partnership, limited partnership, syndicate, or
other group for the purpose of acquiring, holding or disposing of securities of
the Company, triggers a “Change in Control” within the meaning of paragraphs
(1) and (2) above.

 

  5.9 Payment of Deferred Amounts.

A Participant shall have a fully vested, non-forfeitable interest in his or her
Deferral Account balance at all times. However, vesting does not confer a right
to payment other than in the manner elected by the Participant pursuant to
Section 5.5 (subject to any modification that may occur pursuant to Section 5.6
or 5.8). Upon the expiration of a deferral period selected by the Participant in
one or more deferral elections, the Company shall pay to such Participant (or to
the Participant’s Beneficiary, in the case of the Participant’s death) an amount
equal to the balance of the Participant’s Account attributable to such expiring
deferral elections, plus assumed earnings (determined by the Company pursuant to
Section 5.6) thereon.

 

8



--------------------------------------------------------------------------------

  5.10 Payment on Certain Events.

Notwithstanding any elections that have been made under Section 5.5, the unpaid
balance of a Participant’s Deferral Account, including any unpaid installments,
shall be paid in a lump sum within sixty (60) days in the event of the
Participant’s death, Disability, or upon receipt of a written request from a
Participant and the Administrator’s determination that the Participant (or his
or her Beneficiary in the case of the Participant’s death) has incurred an
Unforeseeable Emergency; provided, that the amounts distributed because of an
Unforeseeable Emergency shall not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
individual’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

ARTICLE 6: GENERAL PROVISIONS

 

  6.1 Unfunded Obligation.

The deferred amounts to be paid to Participants pursuant to this Plan constitute
unfunded obligations of the Company. Except to the extent specifically provided
hereunder, the Company is not required to segregate any monies from its general
funds, to create any trusts, or to make any special deposits with respect to
this obligation. Title to and beneficial ownership of any investments, including
any grantor trust investments which the Company has determined and directed the
Administrator to make to fulfill obligations under this Plan shall at all times
remain in the Company. Any investments and the creation or maintenance of any
trust or Accounts shall not create or constitute a trust or a fiduciary
relationship between the Administrator or the Company and a Participant, or
otherwise create any vested or beneficial interest in any Participant or his or
her Beneficiary or his or her creditors in any assets of the Company whatsoever.
The Participants shall have no claim for any changes in the value of any assets
which may be invested or reinvested by the Company in an effort to match its
liabilities under this Plan.

 

  6.2 Informal Funding Vehicles.

Notwithstanding Section 6.1, the Company may, but need not, arrange for the
establishment and use of a grantor trust or other informal funding vehicle to
facilitate the payment of benefits and to discharge the liability of the Company
and participating Affiliates under this Plan to the extent of payments actually
made from such trust or other informal funding vehicle. Any investments and any
creation or maintenance of memorandum accounts or a trust or other informal
funding vehicle shall not create or constitute a trust or a fiduciary
relationship between the Committee or the Company or an affiliate and a
Participant, or otherwise confer on any Participant or Beneficiary or his or her
creditors a vested or beneficial interest in any assets of the Company or any
Affiliate whatsoever. Participants and Beneficiaries shall have no claim against
the Company or any Affiliate for any changes in the value of any assets which
may be invested or reinvested by the Company or any Affiliate with respect to
this Plan.

 

  6.3 Beneficiary.

The term “Beneficiary” shall mean the person or persons to whom payments are to
be paid pursuant to the terms of the Plan in the event of the Participant’s
death. A Participant may designate a Beneficiary on a form provided by the
Administrator, executed by the Participant, and delivered to the

 

9



--------------------------------------------------------------------------------

Administrator. The Administrator may require the consent of the Participant’s
spouse to a designation if the designation specifies a Beneficiary other than
the spouse. Subject to the foregoing, a Participant may change a Beneficiary
designation at any time. Subject to the property rights of any prior spouse, if
no Beneficiary is designated, if the designation is ineffective, or if the
Beneficiary dies before the balance of the Account is paid, the balance shall be
paid to the Participant’s surviving spouse, or if there is no surviving spouse,
to the Participant’s estate.

 

  6.4 Incapacity of Participant or Beneficiary.

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Administrator receives a written notice, in a form and manner acceptable to the
Administrator, that such person is incompetent or a minor, for whom a guardian
or other person legally vested with the care of his or her person or estate has
been appointed; provided, however, that if the Administrator finds that any
person to whom a benefit is payable under the Plan is unable to care for his or
her affairs because of incompetency, or because he or she is a minor, any
payment due (unless a prior claim therefor shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother or sister, or to any person or institution considered by the
Administrator to have incurred expense for such person otherwise entitled to
payment. To the extent permitted by law, any such payment so made shall be a
complete discharge of liability therefor under the Plan.

If a guardian of the estate of any person receiving or claiming benefits under
the Plan is appointed by a court of competent jurisdiction, benefit payments may
be made to such guardian provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Administrator. In the event a person claiming or receiving benefits under the
Plan is a minor, payment may be made to the custodian of an account for such
person under the Uniform Gifts to Minors Act. To the extent permitted by law,
any such payment so made shall be a complete discharge of any liability
therefore under the Plan.

 

  6.5 Nonassignment.

The right of a Participant or Beneficiary to the payment of any amounts under
the Plan may not be assigned, transferred, pledged or encumbered nor shall such
right or other interests be subject to attachment, garnishment, execution, or
other legal process.

 

  6.6 No Right to Continued Employment.

Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company, nor shall the Plan interfere in any
way with the right of the Company to terminate the employment of such
Participant at any time without assigning any reason therefor.

 

  6.7 Tax Withholding.

Appropriate taxes shall be withheld from cash payments made to Participants
pursuant to the Plan. To the extent tax withholding is payable in connection
with the Participant’s deferral of income rather than in connection with the
payment of deferred amounts, such withholding may be made from other wages and
salary currently payable to the Participant, or, as determined by the
Administrator, the amount of the deferral elected by the Participant may be
reduced in order to satisfy required tax withholding for employment taxes and
any other taxes.

 

10



--------------------------------------------------------------------------------

  6.8 Claims Procedure and Arbitration.

The Administrator shall establish a reasonable claims procedure consistent with
the requirements of the Employee Retirement Income Security Act of 1974, as
amended. Following a Change in Control of the Company (as determined under
Section 5.8) the claims procedure shall include the following arbitration
procedure. Following a Change in Control of the Company (as determined under
Section 5.8) the claims procedure shall include the following arbitration
procedure. Since time will be of the essence in determining whether any payments
are due to the Participant under this Plan following a Change in Control, a
Participant may submit any claim for payment to arbitration as follows: On or
after the second day following the Change in Control or other event triggering a
right to payment, the claim may be filed with an arbitrator of the Participant’s
choice by submitting the claim in writing and providing a copy to the Company.
The arbitrator must be (a) a member of the National Academy of Arbitrators or
one who currently appears on arbitration panels issued by the Federal Mediation
and Conciliation Service or the American Arbitration Association; or (b) a
retired judge of the State in which the claimant is a resident who served at the
appellate level or higher. The arbitration hearing shall be held within 72 hours
(or as soon thereafter as possible) after filing of the claim unless the
Participant and the Company agree to a later date. No continuance of said
hearing shall be allowed without the mutual consent of the Participant and the
Company. Absence from or nonparticipation at the hearing by either party shall
not prevent the issuance of an award. Hearing procedures which will expedite the
hearing may be ordered at the arbitrator’s discretion, and the arbitrator may
close the hearing in his or her sole discretion upon deciding he or she has
heard sufficient evidence to satisfy issuance of an award. In reaching a
decision, the arbitrator shall have no authority to ignore, change, modify, add
to or delete from any provision of this Plan, but instead is limited to
interpreting this Plan. The arbitrator’s award shall be rendered as
expeditiously as possible, and unless the arbitrator rules within seven days
after the close of the hearing, he will be deemed to have ruled in favor of the
Participant. If the arbitrator finds that any payment is due to the Participant
from the Company, the arbitrator shall order the Company to pay that amount to
the Participant within 48 hours after the decision is rendered. The award of the
arbitrator shall be final and binding upon the Participant and the Company.

Judgment upon the award rendered by the arbitrator may be entered in any court
in any State of the United States. In the case of any arbitration regarding this
Agreement, the Participant shall be awarded the Participant’s costs, including
attorney’s fees. Such fee award may not be offset against the deferred
compensation due hereunder. The Company shall pay the arbitrator’s fee and all
necessary expenses of the hearing, including stenographic reporter if employed.

 

  6.9 Termination and Amendment.

The Committee may from time to time amend, suspend or terminate the Plan, in
whole or in part, and if the Plan is suspended, the Committee may reinstate any
or all of its provisions. The Executive Vice President – Human Resources has the
authority to amend the Plan to comply with the requirements of the Code, to
avoid a plan failure under section 409A of the Code and to facilitate
administration of the Plan to the extent that any such amendments will not
materially increase the cost of the Plan. Except as otherwise required by law,
the Committee may delegate to the Administrator all or any of its foregoing
powers to amend or suspend the Plan. Any such amendment or suspension may affect
future deferrals without the consent of any Participant or Beneficiary. However,
with respect to deferrals that have already occurred, no amendment or suspension
may impair the right of a Participant or a designated Beneficiary to receive
payment of the related deferred compensation in accordance with the terms of the
Plan prior to the effective date of such amendment or suspension, unless the
affected Participant or Beneficiary gives his or her express written

 

11



--------------------------------------------------------------------------------

consent to the change; provided that such consent shall not be required if an
amendment is required to avoid a plan failure under section 409A of the Code.

The Committee may terminate the Plan at any time and in the Committee’s
discretion the Deferral Accounts of Participants may be distributed within the
period beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated, or pursuant to
Section 5.5. 5.8 or 5.10, if earlier. If the Plan is terminated and Deferral
Accounts are distributed, the Company shall terminate all account balance
non-qualified deferred compensation plans with respect to all participants and
shall not adopt a new account balance non-qualified deferred compensation plan
for at least three years after the date the Plan was terminated.

The Committee, in its discretion, may terminate the Plan upon a corporate
dissolution of the Company that is taxed under section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. section 503(b)(1(A),
provided that the Participants’ Deferral Accounts are distributed and included
in the gross income of the Participants by the latest of (i) the calendar year
in which the Plan terminates or (ii) the first calendar year in which payment of
the Deferral Accounts is administratively practicable.

 

  6.10 Applicable Law.

The Plan shall be construed and governed in accordance with applicable federal
law and, to the extent not preempted by such federal law, the laws of the State
of California to the extent the application of such state laws would not result
in the taxation of amounts deferred under the Plan until such amounts are
distributed to participants under the Plan.

ARTICLE 7: EXECUTION

To record the adoption of the Plan to read as set forth herein effective as of
December 12, 2007, The Charles Schwab Corporation has caused its authorized
officer to execute the same this 19th day of December, 2007.

 

THE CHARLES SCHWAB CORPORATION By:   /s/ Joseph R. Martinetto   Joseph
Martinetto Its:   Chief Financial Officer

 

12